Case 2:17-cv-00091-ALB-SMD Document 50 Filed 05/09/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
NORTHERN DIVISION

K.J.C., by and through her
Guardian and Next Friend,
ANN PETTAWAY,

Plaintiff,
CIVIL ACTION NO.:
v.
2:17-cv-000091-WKW-SMD
THE CITY OF MONTGOMERY
and ERNEST N. FINLEY, JR;
W.B. GASKIN; and MORRIS
LEON WILLIAMS, JR., in their
individual and official capacities,

ee ed dd i ee ll a a

Defendants.

 

PLAINTIFE’S AMENDED MOTION FOR ENTRY OF DEFAULT

 

COMES NOW Plaintiff, by and through her attorney of record, and requests
the Court to enter a default against Defendant, Morris Leon Williams, (“Williams”)
as authorized by Federal Rule of Civil Procedure 55(a).

1. Plaintiff is K.J.C., by and through her Guardian and Next Friend, Ann
Pettaway.
2. Defendants are The City of Montgomery, Earnest Finley, Jr.,W.B. Gaskin, and

Morris Leon Williams, Jr., individually.
Case 2:17-cv-00091-ALB-SMD Document 50 Filed 05/09/19 Page 2 of 6

3. On February 16, 2017, Plaintiff sued Defendants under 42 U.SC. § 1983, and
Alabama State Law.

4. On March 21, 2017, Defendant Williams was served with a copy of the
complaint via certified mail. Defendant Williams did not file a responsive pleading
or otherwise defend the suit.

5. The court clerk may enter a default against a party who has not filed a
responsive pleading or otherwise defended the suit. Fed. R. Civ. P. 55(a); see United
States v. $23,000 in U.S. Currency, 356 F.3d 157, 163 (1st Cir. 2004); N.Y. Life Ins.
Co. v. Brown, 84 F.3d 137, 141 (Sth Cir. 1996); United States v. 51 Pieces of Real
Prop. Roswell, N.M., 17 F.3d 1306, 1314 (10th Cir. 1994).

6. The clerk should enter a default against Defendant Williams because he did not
file an answer within 20 days after the date of service. Fed. R. Civ. P. 12(a)(1)(A)()
7. Plaintiffhas amended her First Motion of Entry of Default Judgment (Doc. 45)
and has included in her Amended Motion a signed Affidavit (Exhibit A) as evidence
of Morris Leon William’s failure to respond to Plaintiff's complaint.

8. For these reasons, Plaintiff asks the Court to enter a default in favor of

Plaintiff.
Case 2:17-cv-00091-ALB-SMD Document 50 Filed 05/09/19 Page 3 of 6

 

OF COUNSEL:

HAYNES & HAYNES, P.C.
1600 Woodmere Drive
Birmingham, Alabama 35226
Phone: (205) 879-0377

Fax: (205) 879-3572

Email: akhaynes@haynes-haynes.com

CERTIFICATE OF SERVICE

I hereby certify that on this Aaay of May, 2019, this document was filed
through the Court’s CM/ECF system and served on the following counsel of record:

Stacy Lott Reed

Christopher R. East

City of Montgomery

Legal Department

P.O. Box 1111

103 North Perry Street

Montgomery, AL 36101-1111

Email: sreed@montgomeryal.gov
ceast(@montgomeryal.gov
Case 2:17-cv-00091-ALB-SMD Document 50 Filed 05/09/19 Page 4 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
NORTHERN DIVISION

K.J.C., by and through her
Guardian and Next Friend,
ANN PETTAWAY,

Plaintiff,
CIVIL ACTION NO.:
V.
2:17-cv-000091-WKW-SMD
THE CITY OF MONTGOMERY
and ERNEST N. FINLEY, JR.;
W.B. GASKIN; and MORRIS
LEON WILLIAMS, JR., in their
individual and official capacities,

Nw Nowe Neem Nee” ee Nee Ne Ne Nee ee” re “me” “me “Ne” Nee”

Defendants.

 

AFFIDAVIT OF ALICIA K. HAYNES

 

Alicia K. Haynes, being duly sworn, deposes and says:

1. That she is the attorney of record for the Plaintiff, K.J.C. and has
personal knowledge of the facts set forth in this Affidavit.

2. That the Defendant, Morris Leon Williams, Jr., was duly served with a
copy of the summons together with a copy of Plaintiff's complaint on the 21st day
of March, 2017. Defendant Williams was served by certified mail and the signed

receipt of service card was filed with the court as Doc. 14 on March 28, 2017.
Case 2:17-cv-00091-ALB-SMD Document 50 Filed 05/09/19 Page 5 of 6

3. That more than thirty (30) days have elapsed since the date on which
the Defendant was served with the summons and a copy of Plaintiffs complaint.

4. That the Defendant has failed to answer or otherwise defend as to
Plaintiffs complaint, or serve a copy of any answer or other defense which
Defendant might have upon the undersigned attorney of record for the Plaintiff.

5. Defendant was served at 3930 Water Drive, #3937, Millbrook, AL
36054, the address that Defendants provided for Williams in their Rule 26 Initial
Disclosures and the address that Defendant Williams listed in his personnel file
maintained and produced by the City of Montgomery (D001170).

6. Defendant Williams was served on September 27, 2018 with Plaintiff's
Interrogatories and Requests for Production of Documents by certified mail and
returned a signed receipt of service card, but never returned any substantive answers
to Plaintiffs discovery requests.

7. The undersigned has mailed the following to Defendant without any
response:

Plaintiffs Rule 26 Initial Disclosures (January 9, 2018)

Plaintiffs Preservation of Objections to Defendant’s First
Interrogatories and Requests for Production (September 6, 2018)

Plaintiff's Supplemental Rule 26 Disclosures (April 2, 2019)

Plaintiff's Motion for Entry of Default Judgment (May 3, 2019)
Case 2:17-cv-00091-ALB-SMD Document 50 Filed 05/09/19 Page 6 of 6

8. That this affidavit is executed by affiant herein in accordance with Rule
55 of the Federal Rules of Civil Procedure, for the purpose of enabling the Plaintiff

to obtain an entry of default against the Defendant, for his failure to answer or

otherwise defend as to Plaintiff's Complaint.

I have read the above and it is true and correct to the best of my knowledge.

(Nia Vbd—

Alicia. Haynes CC)

SWORN TO AND SUBSCRIBED before me, this (day of May, 2019.

Cah, Sum 2

at oe 2 7X
ee NOTARY PUBLIC

My commission expires: oaloz[2022
